Citation Nr: 0004612	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  96 - 35 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1996 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.

This case was previously before the Board in May 1997, and 
was Remanded to the Board for further development of the 
medical and other evidence of record.  The requested actions 
have been satisfactorily completed, and the case is now 
before the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The veteran's claim for PTSD is plausible because it 
contains a VA diagnosis of PTSD and relates the condition to 
the veteran's unverified history of a stressor during his 
military service. 

2.  The veteran did not engage in combat against the enemy 
during his military service.

3.  The record contains no diagnosis of PTSD based upon 
credible supporting evidence that a claimed in-service 
stressor actually occurred. 


CONCLUSIONS OF LAW

1.  The veteran's claim for PTSD is well grounded because it 
is plausible, contains a VA diagnosis of PTSD, and relates 
the condition to the veteran's unverified history of a 
stressor during his military service.  38 C.F.R. § 3.304(f) 
(1999);  Cohen v. Brown, 10 Vet. App. 128 (1997).

2.  The criteria for a grant of service connection for PTSD 
are not met.  38 U.S.C.A. § 1110, 1131, 1154(b), 5107(a) 
(West 1991);  38 C.F.R. §§ 3.303, 3.304(d), 3.304(f) (1999). 

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131, 1154(b), 5107(a) (West 1991);  
38 C.F.R. §§ 3.303, 3.304(d), 3.304(f) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claim for service 
connection for PTSD is plausible and is thus "well 
grounded" within the meaning of  38 U.S.C.A. §  5107(a) 
(West 1991).  A claim for PTSD that contains a VA or private 
provider diagnosis of PTSD and relates the condition to the 
veteran's unverified history of a stressor during his 
military service is generally well-grounded.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  We further find that the facts 
relevant to the issue on appeal have been properly developed 
and that the statutory obligation of VA to assist the veteran 
in the development of his claim has been satisfied.  
38 U.S.C.A. §  5107(a)(West 1991).  In that connection, we 
note that the RO has obtained available evidence from all 
sources identified by the veteran, that he has been afforded 
a personal hearing before a Hearing Officer at the RO in 
September 1996, and that he underwent VA psychiatric 
examinations in connection with his claim in September 1995 
and in August 1998, and comprehensive VA psychological 
testing and psychiatric examinations in November 1998.  On 
appellate review, the Board sees no areas in which further 
development might be productive.

The veteran contends that he served as a crash crewman on an 
air/sea rescue unit during active service; that he had to 
pick up body parts on runways; and that he developed PTSD as 
a consequence of his exposure to horrifying and traumatic 
experiences 

I.  The Evidence

The veteran's DD Form 214N shows that he served on active 
duty in the United States Navy from February 1964 to December 
1967; that he did not complete any service technical or 
specialty training schools; that he was not wounded in 
service; and that he did not receive any awards or 
decorations for valor.  His military occupational specialty 
was Aviation Bosun's Mate (H).  The equivalent civilian 
occupation for the veteran's duties in service was Lineman 
(air transport).

The veteran's service medical records are silent for 
complaint, treatment, findings or diagnosis of an acquired 
psychiatric disability during his period of active service, 
on service separation examination, or within the initial 
postservice year.  In September 1979, approximately 12 years 
following final service separation, the veteran sustained 
severe facial and brain trauma in a motorcycle accident.  

A report of private psychological testing and evaluation of 
the veteran in June 1980 yielded a diagnosis of 
psychophysiological depressive reaction secondary to 
remaining mild residuals from a head injury in a man with 
something of a repressive-hysterical personality makeup.  At 
a personal hearing held in April 1982, the veteran made no 
mention of PTSD stressors or symptomatology.  A February 1987 
evaluation of the veteran by a private physician for purposes 
of a disability determination resulted in a diagnosis of 
paranoid personality disorder.  A December 1985 VA hospital 
summary diagnosed an adjustment reaction to stress 
(job/family).  A report of psychological testing at The 
Memminger Center in May 1987 diagnosed organic brain damage 
consistent with the type of coup-contracoup brain trauma 
often associated with motor vehicle accidents.  VA outpatient 
clinic records dated in October 1988 show Axis I diagnoses of 
organic personality syndrome, and insomnia related to organic 
factors; an Axis II diagnosis of paranoid traits; and Axis 
III diagnoses of anosmia, left optic nerve nonfunctional, 
right tinnitus, chronic headache, seizure disorder.  The 
veteran was further noted to claim PTSD stemming from duties 
as a fireman in the Navy, but he declined to give details.  

At a personal hearing held at the RO in September 1990, the 
veteran's private attorney introduced into evidence a 
chronology of the veteran's medical history from his 1979 
head injury to the present date, but made no mention of PTSD, 
and the veteran's testimony was devoid of any reference to 
PTSD stressors or symptoms.  A report of VA psychiatric 
examination in May 1991 diagnosed organic personality 
syndrome; alcohol dependency, by history; seizure disorder, 
by history; and residuals of head injury and bifrontal 
craniotomy.  That report noted the veteran's statement that 
he did not feel that he developed any PTSD symptoms from his 
experiences as a crash crewman while in service.  

A rating decision of September 1991 granted a permanent and 
total disability rating for pension purposes, effective April 
1, 1991, based upon the veteran's nonservice-connected 
residuals of a head injury.  The veteran was also awarded 
Social Security Administration disability benefits, effective 
September 1, 1991.  At that time, there was no claim for or 
medical diagnosis of PTSD. 

VA outpatient treatment records dated in December 1994 show 
that the veteran sought treatment for marijuana abuse, but 
was unwilling to enter a program until after his Court date 
on charges of selling marijuana.  In May 1995, he was 
accepted as an outpatient in the Alcohol and Drug Treatment 
Unit (ADTU), VAMC, Topeka, for marijuana abuse.

A VA hospital summary, dated in May 1995, shows that the 
veteran was admitted at the request of the Court following 
conviction of sale of marijuana.  He reported that he had 
used 3 to 5 joints of marijuana every night since 1967; that 
he had been drinking since age 15 and had experienced 
withdrawal symptoms including tremors, sweating, nervousness, 
nausea, vomiting and diarrhea; that he had been using cocaine 
since the 1960's; that he had experimented with LSD, but was 
not addicted; that he had been taking two tablets of Percocet 
daily for the last nine years; and that he had been taking 
Xanax, .25 mgs. three times daily for six years.  The veteran 
further claimed that he was an Air/Sea Crash Rescue Worker, 
and that he had PTSD due to traumatic rescue missions while 
in service, stating that he occasionally has nightmares or 
flashbacks.  He denied an exaggerated startle response, 
denied hypervigilance; denied having guilt or survivor guilt; 
denied emotional numbing or problems with intimacy; denied 
problems with anger control; denied sleeping with weapons; 
reported that his sleep was not disturbed, and stated that he 
did not wish to be treated in the PTSD unit.  The Axis I 
diagnoses at hospital discharge included cannabis abuse; 
nicotine dependence; alcohol dependence; distant history of 
heroin dependence; distant history of cocaine and LSD abuse.  

The veteran's initial application for service connection for 
PTSD (VA Form 21-526) was received at the RO in May 1995.  In 
that document, he asserted that he was treated for PTSD at 
the VAMC, Topeka, Kansas.  He subsequently failed to respond 
to stressor development letters in June 1995 and in November 
1995.  

A report of VA psychiatric examination, conducted in 1995, 
cited the veteran's statement that he had PTSD due to his 
experiences in service.  He claimed that he was stationed in 
Florida, Georgia, Newfoundland, and Iceland; that his work 
consisted of cleaning up after accidents on the airport 
runway and picking up body parts after crashes.  He alleged 
stressful incidents which included seeing individuals cut in 
half in aircraft wheel wells, mid-air collisions, helicopter 
crashes, ejection-seat firings inside hangars, and 
individuals sucked into jet engine intakes.  He reported that 
he has traumatic dreams which wake him up and stress him out; 
alleged that he has an increased startle response when he 
hears sirens; claimed that he is hypervigilant and has a fear 
of fire; but denied avoidant behavior in connection with his 
"combat experiences", denied feelings of guilt, and denied 
difficulties with anger.  No psychological testing was 
performed.  The Axis I diagnoses included organic personality 
syndrome, alcohol dependence by history, history of cannabis 
abuse, and possible PTSD; the Axis II diagnosis was organic 
personality disorder; Axis IV psychosocial stressors were 
identified as financial difficulties, limited social support, 
and serious medical illness.  The examiner stated that with 
the veteran's organicity, it was difficult to assess 
objectively the contributions from his head injury versus 
other diagnoses such as PTSD, but noted that he was clearly 
impaired by his organic brain dysfunction. 

When asked by the RO to clarify the diagnosis of "possible 
PTSD", and to identify stressors, the examiner responded 
that "to ask the [veteran] to give specifics as far as 
names, dates, locations, of his trauma is ludicrous given his 
organic brain syndrome and difficulty with memory."  She 
went on to state that the veteran had "experienced events in 
the war zone which are quite disturbing and distressing to 
him, he re-experiences the trauma through dreams and 
occasional flashbacks, he has difficulty staying asleep 
secondary to nightmares, he has difficulty concentrating, he 
describes hypervigilance and a startle response to sirens."  
She refused to identify stressors, asserting that retelling 
the stories was traumatizing to the veteran.  The examiner 
again stated that with the veteran's organicity, it was 
difficult to assess objectively the contributions from his 
head injury versus other diagnoses such as PTSD.  She stated 
that he was clearly impaired by his organic brain dysfunction 
and that such impairment was exacerbated by elements of the 
PTSD, some of which were common to both disorders and others 
of which were difficult to demonstrate or clarify because of 
the organicity.  She repeated the Axis I diagnoses of organic 
brain syndrome, alcohol dependence by history, history of 
cannabis abuse, and removed the "possible" from her 
diagnosis of PTSD; continued the Axis II diagnosis of organic 
personality disorder; and the Axis IV psychosocial stressors 
were again identified as financial difficulties, limited 
social support, and serious medical illness. 

A rating decision of January 1996 denied service connection 
for PTSD, giving rise to this appeal.  In his Notice of 
Disagreement, the veteran cited stressful events in service 
to which he attributed the development of PTSD.

A personal hearing was held in September 1996 before a 
Hearing Officer at the RO.  Prior to the hearing, the veteran 
insisted that he had revoked his appointment of Veterans of 
Foreign Wars as his accredited representative, and appointed 
Disabled American Veterans.  Since that was not confirmed in 
the record, the veteran insisted on representing himself.  At 
his hearing, the veteran testified that he was an Aviation 
Bosun's Mate Third Class Petty Officer, and that his job 
consisted of being on a crash crew, going to downed aircraft, 
and pulling out dead bodies and others.  He stated that he 
thinks he has PTSD after an interview with an individual at 
[VAMC] Topeka; that his service medical records were burned 
up in a fire in St. Louis; that after leaving boot camp, he 
served at the super secret CIA headquarters at NAS [Naval Air 
Station] Glynco, Georgia; that he then served at Keflavik, 
Iceland, in 1964 and 1965, where he was went to the site of a 
helicopter crash and saw severed heads in flight helmets; 
that while stationed at NAS Jacksonville in 1966, a 
serviceman was sucked into the intake of a F8U Crusader; that 
while stationed at NAS Pensacola or Jacksonville, someone 
ejected inside a hanger; that while at MCAS Yuma, Arizona, in 
1967, he witnessed a mid-air collision over the field; that 
an aircraft landing gear collapsed in Newfoundland, crushing 
a serviceman; that he participated in raising the aircraft 
from the victim's body; that one guy flew into a barrier 
chain in Newfoundland; that a serviceman was run over by a 
ground compressor unit; and that when he attempted to give 
him mouth-to-mouth resuscitation, the victim's innards came 
up into his mouth.  The veteran further testified that he was 
stationed for six months in Newfoundland and for a year and a 
half in Iceland; and that he was assigned to VW-13 while in 
Newfoundland, and to VA-44 while at NAS Jacksonville.  A 
transcript of the testimony is of record.

The veteran's service personnel records show that he attended 
boot camp at the U.S. Naval Recruit Training Depot, San 
Diego, from February to May 1964; that he was transferred for 
temporary duty at NAS Glynco, Georgia, from May to September 
1964; that he was assigned to a training school at NAS 
Pensacola, but was dropped for lack of aptitude and interest 
and served as a messman for 30 days; that in December 1964, 
he was sent to the Naval Receiving Station, Norfolk, 
Virginia; that he was assigned to Airborne Early Warning 
Squadron Thirteen (AEW-13) in Argencia, Newfoundland, from 
January 1965 to June 1965; that in June 1965, he was 
transferred to NAS Keflavik, Iceland, where he served for one 
year; and that in July 1966, he was transferred to Attack 
Squadron Forty-four (VA-44) at NAS Cecil Field, Florida, 
where he served until service discharge in December 1967.  

In November 1996, the veteran submitted a written statement 
in which he asserted, in pertinent part, that the transcript 
of his testimony disclosed that there was very little 
evidence to support his claim; that while in Iceland, he was 
part of a crew that worked for Icelandic fireman; that he 
recently moved to a village to get away from airports and 
sirens; and that he wanted an increase in his disability 
payments.

The case was Remanded to the RO in May 1997 in order to 
obtain verification of the veteran's alleged stressors from 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR), and to obtain a special VA psychiatric 
evaluation of the veteran by a panel of two board-certified 
psychiatrists under the newly-revised criteria for evaluating 
mental disorders, effective November 7, 1996.  

In June 1997, the veteran submitted duplicate copies of his 
private and VA medical records dated from October 1979 to 
April 1995, together with a copy of his September 1996 
hearing transcript and additional material not relevant to 
his PTSD claim.  In response to a request for the name and 
address of any physician who had treated him for PTSD, he 
cited only an individual named Padilla at the VAMC, Topeka.  
Treatment records from that facility were already of record.

A June 1998 letter from USASCRUR stated that available 
military records did not confirm the veteran's stressor 
stories.  It was noted that available histories of the NAS, 
Cecil Field, and Attack Squadron Forty-four showed that in 
March 1966, one of the squadron's A4E aircraft experienced 
inflight engine failure and was lost northeast of 
Gainesville, Florida; that the pilot ejected and was 
recovered uninjured; that also in March 1966, another 
squadron A4E experienced an inflight engine failure while in 
the bombing pattern at Yuma, Arizona, and was lost; that the 
pilot ejected and was recovered uninjured; and that no 
squadron history for 1967 was available.  Histories of the 
NAS Keflavik for 1965 and 1966 were not found, and the Naval 
Safety Center in Norfolk was unable to verify the helicopter 
accident at Keflavik or the other aircraft accidents alleged 
by the veteran, including the mid-air collision at Yuma in 
1967.  The Naval Safety Center indicated that it would need 
the specific dates and aircraft identification numbers to 
conduct any further investigation of the claimed incidents.  

A report of VA psychiatric examination, conducted in August 
1998, offered an Axis I diagnosis of PTSD, chronic, delayed 
onset; organic personality disorder; history of depression; 
and polysubstance abuse, currently in remission; and an Axis 
IV diagnosis of severe stress of being bothered by the PTSD 
symptoms, his inability to work in gainful employment, [and] 
his financial situation.  The diagnosis of PTSD was based 
upon subjective complaints and an unverified history of 
inservice stressors offered by the veteran.  No psychological 
testing was conducted, and the examiner stated that, "I 
really do not need any diagnostic tests at this point because 
he has had all the tests . . . ."

A report of VA psychological testing, conducted in November 
1998, provided a detailed interpretation of a full battery of 
psychological test results, and yielded an Axis I diagnosis 
of dementia secondary to head injury; while Axis IV 
psychosocial stressors were modest income and cognitive 
dysfunction secondary to a head injury.  There were no 
findings indicative of PTSD.

A report of VA psychiatric examination of the veteran by a 
Board of two psychiatrists, conducted in November 1998, 
showed that the examiners reviewed the veteran's medical 
records, his claims folders, and documents produced by the 
veteran, including his DD Form 214, a summary of diagnoses 
associated with brain trauma, and photographs of his art 
work.  In addition, the report cited the veteran's family, 
medical, educational, occupational, military, and social 
history.  The veteran's subjective complaints of PTSD 
symptomatology were noted, as well as his statements 
regarding inservice traumatic stressors while serving as a 
crash rescue fireman.  The veteran denied any direct 
involvement with removing bodies from airplanes or of being 
involved in any unique or overwhelming psychological 
experience during his time in the Navy.  Rather, he described 
simply being in an area where an accident happened or 
observing some aspect of a fire and rescue or participating 
from his truck in some type of rescue event.  Findings on 
mental status examination were reported in detail, and 
reference was made to the limitation of memory, judgment, and 
intellect secondary to brain trauma demonstrated on the 
contemporaneous report of psychological testing.  The 
diagnoses were status post traumatic brain injury with mild 
organic deficits; history of clonic seizures; and history of 
cannabis abuse, alcohol abuse, and polysubstance abuse.  The 
examiners stated that they did not find evidence of a 
psychological stressor that would qualify the veteran for a 
diagnosis of PTSD; that the symptoms and findings on 
psychiatric examination were for the most part those of a 
post head trauma patient; and that his generalized 
functioning and psychological adjustment did not support a 
diagnosis of PTSD.

In January 1999, the veteran filed VA Form 21-22, appointing 
Disabled American Veterans Wars as his accredited service 
organization representative. 

In a February 1999 letter, the veteran objected to the recent 
VA psychiatric examinations, asserting, in pertinent part, 
that the three examiners were "good friends"; that he was 
good friends with one of them; and that they could not see 
through the organic brain syndrome to the PTSD. 

A printout from the VA outpatient clinic, Wichita, Kansas, 
reported no additional treatment records of the veteran at 
that facility after 1995.  

II.  Analysis

In April 1997, the United States Court of Appeals for 
Veteran's Claims (Court) issued its opinion in  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  That decision substantially 
modified prior decisions dealing with service connection for 
PTSD, and relies strongly on the November 7, 1996 amendments 
to VA regulations.  See  38 C.F.R. §§ 4.125-4.132 (1996) (as 
amended at 61 Fed. Reg. 52695-52702 (1996)).  The revised 
regulations specifically adopt the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, 1994 (DSM-IV) of 
the American Psychiatric Association, for the purpose of 
determining service connection for PTSD. 

A well-grounded claim for service connection for PTSD has 
been submitted when there is "[1] medical evidence of a 
current [PTSD] disability; [2] lay evidence (presumed to be 
credible for these purposes) of an in-service stressor, which 
in a PTSD case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen, 10 Vet. 
App. at 137 (1997).  After Cohen, a claim which contains a VA 
or private provider diagnosis of PTSD and relates the 
condition to the veteran's unverified history of a stressor 
during his military service will almost always be well-
grounded.  See also Gaines v. West, No. 97-39, slip op. at 5 
(U. S. Vet. App., Aug. 6, 1998) (comparing a well-grounded 
PTSD claim to a claim for which service connection for PTSD 
may be awarded).

Service connection for PTSD is governed by  38 C.F.R. § 
3.304(f), and the following must be present for a grant: 1.  
Medical evidence establishing a clear diagnosis of the 
condition;  2.  credible supporting evidence that a claimed 
in-service stressor actually occurred; and  3.  a link, 
established by medical evidence, between the veteran's 
current symptomatology and the claimed in-service stressor.

A clear diagnosis of PTSD must be established by medical 
evidence.  A clear diagnosis is an unequivocal diagnosis.  
"[A] clear (that is, unequivocal) diagnosis by a mental 
health care professional must be presumed (unless evidence 
shows to the contrary) to have been made in accordance with 
the applicable DSM criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressor. . . . 
Mental health professionals are experts and are presumed to 
know the DSM requirements applicable to their practice and to 
have taken them into account in providing a PTSD diagnosis."  
Cohen, 10 Vet. App. at 140.

If a "clear" diagnosis of PTSD is made by a "mental health 
care professional," neither the RO (nor the Board) can find 
that it is not supported by the findings on the examination 
report or that such does not conform to the DSM-IV.  If VA 
disagrees with the diagnosis, the only appropriate course is 
to return to the report to the examiner for clarification or 
further examination.  Id.  To that point, previous Court 
decisions holding that "stressors must be of sufficient 
gravity to evoke the symptoms [of PTSD] in almost anyone" 
(See, e.g., Zarycki v. Brown, 6 Vet. App. 91, 99 (1993);  
Swann v. Brown, 5 Vet. App. 229, 232-233 (1993)) are 
specifically found no longer applicable.  Cohen, 10 Vet. App. 
at 142.  Since there is no longer an "average person" 
standard for determining whether a stressor is of sufficient 
gravity to cause a veteran's PTSD symptoms, VA "may reject 
favorable medical evidence [i.e., a "clear diagnosis"] as 
to stressor sufficiency only on the basis of independent 
medical evidence."  Id.  

In this case, the Board has not rejected VA psychiatric 
diagnoses of PTSD offered in September and December 1995 and 
in August 1998 (favorable medical evidence), but has obtained 
independent medical evidence, consisting of further VA 
psychiatric examinations and psychological testing, to which 
the Board has assigned the greater weight.  The Court has 
held that the Board has the duty to assess the credibility 
and weight to be given the evidence, but must provide 
adequate reasons and bases.  Gilbert v. Derwinski,  1 Vet. 
App. 49, 58 (1990);  Wood v. Derwinski,  1 Vet. App. 190, 193 
(1991).  The record shows that the pertinent diagnosis 
offered on VA psychiatric examination in September 1995 was 
"possible PTSD", which does not constitute a "clear" 
diagnosis because it is not unequivocal.  Further, when 
challenged, the reporting physician refused to identify 
stressors and stated that with the veteran's organicity, it 
was difficult to assess objectively the contributions from 
his head injury versus other diagnoses such as PTSD; and that 
impairment from his organic brain dysfunction was exacerbated 
by elements of the PTSD, some of which were common to both 
disorders and others of which were difficult to demonstrate 
or clarify because of the organicity.  Although she removed 
the "possible" prefix from her September 1995 diagnosis of 
PTSD, the Board finds that diagnosis not to be unequivocal, 
and further notes that the Axis IV psychosocial stressors 
were identified as financial difficulties, limited social 
support, and serious medical illness, not inservice stressors 
or PTSD symptomatology. 

The VA psychiatric examiner in August 1998 likewise relied 
upon the veteran's subjective symptom reports and 
unsubstantiated allegations regarding inservice stressors in 
reaching his diagnosis of PTSD.  The examiner further 
declined to undertake or order any additional diagnostic 
testing, asserting that, "I really do not need any 
diagnostic tests at this point because he has had all the 
tests . . . .", while failing to note that none of those 
tests were diagnostic of PTSD.  Nevertheless, the Board does 
not find that VA diagnoses of PTSD in May and December 1995 
and in August 1998 are not supported by the findings on the 
examination report or that such do not conform to the DSM-IV.  
Rather, the Board has disagreed with the diagnosis returned 
case to the report to the RO for further examination and 
opinion. 

Further, while the veteran has been afforded psychiatic 
evaluations under the criteria in effect both prior to and on 
and after November 7, 1996, the Cohen decision specifically 
requires application of the DSM IV criteria found under 
38 C.F.R. Part 4, § 4.125-4.130, in effect on and after 
November 7, 1996, and the Board has applied that criteria in 
assessing the veteran's claim.  The Board further notes, in 
passing, that the revised criteria are more favorable to the 
veteran than those in effect prior to November 7, 1996, 
because they ease the burden of proof required of the 
claimant and remove such elements as awards, decorations, and 
combat military occupational specialties as dispositive 
elements.  

To establish service connection, the medical evidence 
establishing a diagnosis of PTSD, or a nexus between an in-
service stressor and currently-diagnosed PTSD, must be from a 
"mental health professional."  Cohen, 10 Vet. App. at 140.  
The nature of "credible supporting evidence" of the 
occurrence of an in-service stressor depends on whether the 
claimed stressor is combat-related or noncombat-related.

The requirement of 3.304(f) for "'credible supporting 
evidence' means that 'the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor."  See Moreau v. Brown,  9 Vet. App. 389, 
395 (1996).  However, "credible supporting evidence" need 
not be service department evidence (See  Doran v. Brown, 6 
Vet. App. 283, 288-291 (1994);  Moreau, 9 Vet. App. at 395, 
citing to Doran, supra, and post-Doran changes in Manual M21-
1, Part VI,  7.46c (Oct. 11, 1995)).

Where the veteran claims that he "engaged in combat," and 
that his PTSD derives from a combat-related stressor,  38 
U.S.C.A. §  1154(b) may require that the veteran's statements 
be accepted as sufficient proof of the existence of the 
stressor.  This is the case even if the only evidence showing 
that the veteran "engaged in combat" is not service 
department evidence, but "other supportive evidence."  See  
West v. Brown, 7 Vet. App. 70, 76 (1994).  The Court has 
observed that this "serves to provide an almost unlimited 
field of potential evidence to be used to 'support' a 
determination of combat status."  See Gaines, No. 97-39, 
slip op. at 7. 

In connection with the above analysis, where a veteran claims 
that a combat-related stressor occurred, VA must make a 
determination as to whether or not the veteran "engaged in 
combat with the enemy."  See Gaines, No. 97-39, slip op. at 
6-7; Zarycki, 6 Vet. App. at 98.  In this case, the evidence 
shows that the veteran has neither contended nor established 
that he engaged in combat against the enemy, and he has 
disclaimed any such combat service.  The Board finds, as a 
matter of fact, that the evidence establishes that the 
veteran did not engage in combat against the enemy during his 
period of active service.  Accordingly, the veteran is not 
entitled to the lightened evidentiary burden afforded combat 
veterans under the provisions of  38 U.S.C.A. § 1154(b) and  
38 C.F.R. § 3.304(d) (1999). 

Further, the requirement of  § 3.304(f) for "'credible 
supporting evidence' means that 'the appellant's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a noncombat stressor."  See Moreau v. Brown,  
9 Vet. App. 389, 395 (1996).  Thus, although the evidence 
shows that the veteran has a clear diagnosis of PTSD made by 
a mental health care professional in August 1998, the fact 
that the veteran did not engage in combat against the enemy 
renders the veteran's statements insufficient as proof of the 
existence of the stressors.  The service department records 
and USASCRUR research do not verify the claimed stressors, 
and the subsequent report of VA psychiatric examination 
conducted in November 1998 note that the veteran denied any 
direct involvement with removing bodies from airplanes or of 
being involved in any unique or overwhelming psychological 
experience during his time in the Navy.  Rather, he described 
simply being in an area where an accident happened or 
observing some aspect of a fire and rescue or participating 
from his truck in some type of rescue event.  Accordingly, 
diagnoses of PTSD are not based upon "credible supporting 
evidence" where they rely upon unsubstantiated, and 
subsequently self-contradicted, allegations such as removing 
body parts from runways, pulling out dead bodies from downed 
aircraft, seeing severed heads in flight helmets, witnessing 
an individual sucked into the intake of a F8U Crusader, 
washing off blood after an individual fired an ejection seat 
inside a hanger, witnessing a mid-air collision, raising an 
aircraft after a landing gear collapsed and crushed a 
serviceman, or assertions that the claimant attempted to give 
mouth-to-mouth resuscitation to an injured serviceman, 
resulting in the victim's innards coming into his mouth.  To 
the same point, the Naval Safety Center in Norfolk was unable 
to verify the helicopter accident at Keflavik, or any of the 
other aircraft accidents alleged by the veteran.

Finally, the veteran has not submitted competent medical 
evidence establishing a nexus between an in-service stressor 
and the currently-diagnosed PTSD because the only such 
"clear" diagnosis of PTSD relied entirely upon a stressor 
history related by the veteran, which is without 
substantiation in the evidentiary record and which, as a 
matter of law, cannot by itself constitute "credible 
supporting evidence" to establish the occurrence of a 
noncombat stressor.  While such evidence is sufficient for 
purposes of establishing a well-grounded claim, it is 
insufficient to provide the veteran's case on the merits.

Based upon the foregoing, the Board finds that the veteran 
has failed to establish that he meets the evidentiary and 
schedular criteria for a grant of service connection for 
PTSD.  Accordingly, the claim for that benefit is denied. 


ORDER

The claim for service-connection for PTSD is denied.



		
	F.   JUDGE   FLOWERS
Member, Board of Veterans' Appeals

 

